Citation Nr: 0534170	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-42 199 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
and disc disease of the thoracolumbar spine, T12-L, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which increased the disability 
evaluation for the veteran's service-connected low back 
disorder from 0 percent to 10 percent disabling, effective 
from March 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected low back 
disorder more disabling than currently evaluated.

Following certification of this case to the Board, medical 
records showing evaluation of the veteran's service-connected 
back disorder by his private physician were received.  These 
records are pertinent to the issue on appeal.  The RO has not 
had the opportunity to review this evidence in conjunction 
with the veteran's claim and the veteran did not submit a 
waiver of initial review of this evidence by the RO.  The 
Board also notes that this evidence was not of record at the 
time of the veteran's most recent VA examination in July 
2004.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied in connection with 
the veteran's current claim.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should contact the veteran and 
request that he identify by names, 
addresses, and appropriate (beginning and 
ending) dates all VA and non-VA health 
care providers that have treated him 
since December 2004 for his low back 
disorder.  After securing any necessary 
release required, the RO should obtain 
all identified records.  

3.  The RO should then schedule the 
veteran for VA examination to determine 
the severity of his thoracolumbar spine 
disability.  The claims folder must be 
made available to and reviewed by the 
examiners in conjunction with the 
examination.  All specialized testing as 
deemed necessary, to include nerve 
conduction studies and electromyography, 
should be conducted.  

The examination should include range of 
motion studies of the thoracolumbar 
spine.  The examiner is requested to 
indicate the normal range of motion of 
the thoracolumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain.  The examiner 
should indicate whether the veteran has 
ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should also 
clearly and unequivocally express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups and, 
if so, the frequency of any flare-ups.  
The examiner should comment on the 
frequency and duration of any associated 
incapacitating episodes resulting from 
this disorder during the past 12 months.  

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree of impairment is moderate, 
moderately severe, or severe.  The 
examiner should render an opinion as to 
whether the intervertebral disc syndrome, 
if diagnosed, results in mild, moderate, 
severe, or pronounced impairment.  The 
examiner should indicate the impact the 
veteran's low back disorder has on his 
employment.  A complete rational for any 
opinion expressed should be included in 
the report.  

4.  Thereafter, the RO the RO should re-
adjudicate the claim of entitlement to an 
increased evaluation for the service-
connected low back disorder to include 
consideration of all evidence received 
since the statement of the case.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


